DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“first information unit” and “second information unit” in claims 1 and 13, “error calculation unit” in claims 1, 9 and 12, “error correction unit” in claims 1, 7, 9, 12 and 13, “location estimation unit“  in claims 1, 7 and 13,  and “process change unit” in claims 1, 4. 7, 8. 9. 10 and 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, first information unit refers to  “sensor readings, such as a wheel speed, a yaw rate, a steering angle and the like” (Applicant’s Specification pg. 15, line 20), second information unit refers to sensor for “surroundings for location information of the own vehicle” (Applicant’s Specification pg. 16, line 11),  location estimation unit refers to a camera 11, a radar sensor 12, and a global positioning system (GPS) receiver 13” (Applicant’s Specification as filed, pg. 5, line 15) and error calculation unit and error correction unit refers to a processor and process change unit refers to a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-14 rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20190113629 A1) in view of Kawakami et al. (US 20200290641 A1).
Regarding Claim 1, Kang teaches an apparatus for assisting driving a vehicle (Kang, [0039] “position estimating apparatus “) comprising:  5a first information acquisition unit configured to acquire driving information representing a driving state of the vehicle as first information (Kang, Fig 2 Box 201, [0047] The IMU…is also referred to as an inertial measurer…measures an attitude change, a velocity changing for positional movement, and a displacement. … includes a 3-axis accelerometer that senses a translational motion, for example, an acceleration and a 3-axis gyroscope that senses a rotational motion”); a second information acquisition unit configured to acquire at least one of surroundings information and external location 10information of the vehicle as second information (Kang, [0049] “The auxiliary sensor…generates auxiliary sensing data…includes a camera. The camera captures an external view of the position estimating apparatus…to generate image data”); an error calculation unit configured to calculate errors in the first information based on the first information and the second information (Kang, [0070] “determining a position of a target in a processor of a position estimating apparatus based on main sensing data and auxiliary sensing data”); an error correction unit configured to correct for the errors in 15the first information calculated by the error calculation unit (Kang, [0110] “the position estimating apparatus re-estimates a position of the target based on the image data and the IMU signal, thereby enhancing a preciseness of positioning”) ; a location estimation unit configured (Kang, [0051] “The processor …corrects the estimated position in comparison to a map using the collected visual information, thereby estimating a precise position…”).

Kang does not teach 20a driving assistance unit configured to perform driving assistance for the vehicle based on the location of the vehicle - 58 -estimated by the location estimation unit; and a process change unit configured to, if error correction performed by the error correction unit is completed, change a process of a specific type of driving assistance to be performed by 5the driving assistance unit.  However Kawakami teaches these limitations.
Kawakami teaches a driving assistance unit configured to perform driving assistance for the vehicle based on the location of the vehicle - 58 -estimated by the location estimation unit (Kawakami, [0041] “The vehicle control device...is configured to calculate a control amount for controlling driving of the vehicle based on information acquired from each of the surrounding environment acquisition devices, [0042] “…the surrounding environment acquisition devices…include a camera, a millimeter-wave radar, a sonar and various kinds of sensors, a high-definition map, a GPS, an inter-vehicle communication module, and a road-to-vehicle communication module.”); and a process change unit configured to, if error correction performed by the error correction unit is completed, change a process of a specific type of driving assistance to be performed by 5the driving assistance unit.   (Kawakami, [0057] “…when the anomaly detection...has detected an anomaly during traveling of the vehicle under the autonomous driving mode…the state of the vehicle transitions to the safety state S3, and the vehicle control device…maintains the autonomous driving mode”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate changing a process of a specific type of driving 

Regarding Claim 2, Kang teaches the apparatus according to claim 1, wherein the first information includes driving information acquired from at least one of a wheel speed sensor, a yaw rate sensor, a 10steering angle sensor, an acceleration sensor, and a gyro sensor (Kang, [0047] “…the IMU…includes a 3-axis accelerometer that senses a translational motion, for example, an acceleration and a 3-axis gyroscope that senses a rotational motion, for example, an angular velocity”).

Regarding Claim 3, Kang teaches the apparatus according to claim 1, wherein the second information includes at least one of surroundings information acquired from a surroundings monitoring device 15installed in the vehicle and location information acquired from a GNSS receiver installed in the vehicle (Kang, Fig 2 Box 202, [0048] “…the GPS module…receives signals transmitted from three or more artificial satellites and calculates positions of a satellite and the position estimating apparatus…The GPS module…is also referred to as, for example, a global navigation satellite system…GNSS”), and the surroundings monitoring device includes at least one of a camera sensor, a radar sensor, an ultrasonic sensor, and a light detection and ranging (LIDAR) (Kang, Fig 2 Box 203, [0049] “The auxiliary sensor…generates auxiliary sensing data. In an example, the auxiliary sensor…includes a camera. The camera…captures an external view of the position estimating apparatus…to generate image data”). 

Regarding Claim 4, Modified Kang teaches the apparatus according to claim 1.  Kang, as modified, does not teach wherein - 59 -the process change unit is configured to change a process of collision avoidance control performed by the driving assistance unit.  However, Kawakami teaches this limitation (Kawakami, [0098] “The anomaly detection…checks whether or not the anomaly remains when the mode has not transitioned to the manual driving …When the anomaly remains, the anomaly detection…executes anomaly continuity determination processing”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate the process change unit is configured to change a process of collision avoidance control as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].

Regarding Claim 7, Modified Kang teaches the apparatus according to claim 1.  Kang, as modified, does not teach wherein the process change unit is configured to, unless error 20correction performed by the error correction unit is completed, set the process of the specific type of driving assistance to a passive - 60 -mode that suppresses driving assistance implementation in response to an expected error in the location of the vehicle estimated by the location estimation unit, and if error correction performed by the error correction unit is completed, change the process of the specific 5type of driving assistance to an active mode that relaxes suppression of driving assistance implementation.  However, Kawakami teaches these limitations.

Kawakami teaches wherein the process change unit (Kawakami, Fig 1 Box 10) is configured to, unless error 20correction performed by the error correction unit is completed, set the process of the specific type of driving assistance to a passive - 60 -mode that suppresses driving assistance implementation in response to an expected error in the location of the vehicle estimated by the location estimation unit (Kawakami, [0097] “When the vehicle is not stopped, the anomaly detection …checks whether or not the autonomous driving mode has transitioned to the manual driving mode…When the mode has transitioned to the manual driving mode, the anomaly detection …determines that the state of the vehicle has transitioned to the safety state…”), and if error correction performed by the error correction unit is completed, change the process of the specific 5type of driving assistance to an active (Kawakami, 0099] “When the anomaly does not remain, the anomaly detection…determines that the state of the vehicle has transitioned to the safety state…Further, the anomaly detection…stops specific control…starts a normal operation, namely, an operation of returning to the autonomous driving mode…and stops measurement of time…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate changing a process of a specific type of driving assistance as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].

Regarding Claim 8, Modified Kang teaches the apparatus according to claim 1.  Kang, as modified, does not teach wherein the process change unit is configured to, in response to at 10least one parameter that can affect an expected error in the location of the vehicle, adjust a degree of change in the process of the specific type of driving assistance.  However, Kawakami teaches these limitations.

Kawakami teaches wherein the process change unit (Kawakami, Fig 1 Box 10) is configured to, in response to at 10least one parameter that can affect an expected error in the location of the vehicle (Kawakami, Fig 10C, [0066] “…when the anomaly is detected…the specific control is switched based on at least one of the anomaly type of the detected anomaly, adjust a degree of change in the process of the specific type of driving assistance (Kawakami, [0066] “…when the anomaly is detected…it is possible to determine the time t1 until the behavior of the vehicle changes and the time t2 until before a hazardous state occurs, and flexibly adjust a degraded operation executed until specific control is switched”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to adjust a degree of change in the process of the specific type of driving assistance as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].

Regarding Claim 9,  Modified Kang teaches the apparatus according to claim 1, wherein 15the first information includes plural types of driving information (Kang, [0046] “The main sensor …acquires a GPS signal and an IMU signal indicating an acceleration and an angular velocity of a target as the main sensing data”), the error calculation unit is configured to, for each type of driving information (Kang, [0052] “the processor…re-estimates the position of the target using the IMU signal, the GPS signal, and the image data”), calculate an error in the first information (Kang, [0052] “the processor 220 performs Kalman filtering or nonlinear filtering, such as, particle filtering on the acquired sensing data…Kalman filtering is a sensor fusion technique and is a filtering technique that minimizes a root mean square error (RMSE) of an error of a state variable to be estimated”), the error correction unit is configured to, for each type of 20driving information, correct for the error in the first information calculated by the error calculation unit (Kang, [0053] “The processor…estimates the position of the target by fusing sensing data at an optimized ratio based on a performance for each sensor through the Kalman filtering or the nonlinear filtering”).  Kang, as modified, does not teach - 61 -the process change unit is configured to increase the degree of change in the process of the specific type of driving assistance as a total number of types of driving information for which error correction is completed increases.  However, Kawakami teaches this limitation.

Kawakami teaches the process change unit is configured to increase the degree of change in the process of the specific type of driving assistance as a total number of types of driving information for which error correction is completed increases (Kawakami, [0048] “The anomaly detection ECU…executes such a degraded operation as to stop a part of functions or restrict output in those devices based on the aggregated information, to thereby implement an optimum operation of the vehicle executable under a current situation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate process of the specific type of driving assistance as a total number of types of driving information as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].

Regarding Claim 10, Modified Kang teaches the apparatus according to claim 1.  Kang, as modified, does not teach wherein the process change unit is configured to, in response to the specific type of driving assistance, adjust a degree of change in process of the specific type of driving assistance.  However, Kawakami teaches these limitations.

Kawakami teaches wherein the process change unit is configured to, in response to the specific type of driving assistance (0066] “… the specific control is switched based on at least one of the anomaly type of the detected anomaly”), adjust a degree of change in process of the specific type of driving assistance.  However, Kawakami teaches these limitations (Kawakami, [0066] “…when the anomaly is detected…it is possible to determine the time t1 until the behavior of the vehicle changes and the time t2 until before a hazardous state occurs, and flexibly adjust a degraded operation executed until specific control is switched”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate changing a process of a specific type of driving assistance as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].


Regarding Claim 11, Modified Kang teaches apparatus according to claim 1.  Kang, as modified, does not teach wherein the specific type of driving assistance is one of collision avoidance control, automated driving control, and adaptive cruise control (ACC).  However Kawakami teaches this limitation (Kawakami, [0041] “The vehicle control device…transmits the calculated control amount to each of the powertrain system ECU…the brake ECU…and the steering ECU…to implement autonomous driving of the vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate the specific type of driving assistance is one of collision avoidance control, automated driving control, and adaptive cruise control (ACC) as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].

Regarding Claim 12, Modified Kang teaches the apparatus according to claim 1.  Kang, as modified, does not teach wherein the process change unit is configured to, if error correction performed by the error correction unit is completed, change a timing, a magnitude, and a duration of the specific type of collision 20avoidance control.  However, Kawakami teaches this limitation.

Kawakami teaches Kang, as modified, does not teach wherein the process change unit (Kawakami, Fig 1 Box 10) is configured to, if error correction performed by the error correction unit is completed, change a timing, a magnitude, and a duration of the specific type of collision 20avoidance control (Kawakami, Fig 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate error correction to change a timing, a magnitude, and a duration of the specific type of collision 20avoidance control as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].

Regarding Claim 13, Kang teaches an apparatus for assisting driving a vehicle (Kang, [0039] “position estimating apparatus “), comprising: a first information acquisition unit (Kang, 0046] “The main sensor…acquires…an IMU signal indicating an acceleration and an angular velocity of a target as the main sensing data.”), performed by an electronic control unit (Kang, [0132] electronic components configured to perform the operations”), configured to acquire driving information representing 5a driving state of the vehicle as first information (Kang, Fig 2 Box 201, [0047] The IMU…is also referred to as an inertial measurer…measures an attitude change, a velocity changing for positional movement, and a displacement. …includes a 3-axis accelerometer that senses a translational motion, for example, an acceleration and a 3-axis gyroscope that senses a rotational motion”); a second information acquisition unit (Kang, Fig 2 Box 203, [0049] “…the auxiliary sensor…includes a camera. The camera…captures an external view of the position estimating apparatus…to generate image data”), performed by an electronic control unit (Kang, [0132] electronic components configured to perform the operations”), configured to acquire at least one of surroundings information and external location information of the vehicle as second information (Kang, Fig 2 Box 202, [0051] “…the processor…collects visual information about the surroundings of a target based on the image data”);  10an error calculation unit (Kang, Fig 5 Box 550), performed by an electronic control unit (Kang, [0132] electronic components configured to perform the operations”), configured to calculate errors in the first information based on the first information and the second information (Kang, [0070] “determining a position of a target in a processor of a position estimating apparatus based on main sensing data and auxiliary sensing data”); an error correction unit (Kang, Fig 5 Box 550), performed by an electronic control unit (Kang, [0132] electronic components configured to perform the operations”), configured to correct for the errors in the first information 15calculated by the error calculation unit (Kang, [0051] “The processor corrects the estimated position in comparison to a map using the collected visual information, thereby estimating a precise position with an error within 1 meter”); a location (Kang, [0132] electronic components configured to perform the operations”), configured to, if error correction performed by the error correction unit is completed, estimate a location of the vehicle based on the first information corrected for the errors (Kang, [0063] “…fusing the main sensing data and the auxiliary sensing data, the position estimating apparatus…precisely estimates a position of a vehicle…”, [0067] “…the processor…re-estimates a new position by performing nonlinear filtering on the auxiliary sensing data and the main sensing data”).

Kang does not teach 20a driving assistance unit, performed by an electronic control unit, configured to perform driving assistance for the vehicle based - 63 -on the location of the vehicle estimated by the location estimation unit; and a process change unit, performed by an electronic control unit, configured to, if error correction performed by the error correction 5unit is completed, change a process of a specific type of driving assistance to be performed by the driving assistance unit.  However, Kawakami teaches these limitations.
Kawakami teaches a driving assistance unit, performed by an electronic control unit, configured to perform driving assistance for the vehicle based - 63 -on the location of the vehicle estimated by the location estimation unit (Kawakami, [0041] “The vehicle control device…is configured to calculate a control amount for controlling driving of the vehicle based on information acquired from each of the surrounding environment acquisition devices”); and a process change unit, performed by an electronic control unit, configured to, if error correction performed by the error correction 5unit is completed, change a process of a specific type of driving assistance to be performed by the driving assistance unit (Kawakami, [0057] “…when the anomaly detection...has detected an anomaly during traveling of the vehicle under the autonomous driving mode…the state of the vehicle transitions to the safety state…and the vehicle control device…maintains the autonomous driving mode”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate changing a process of a specific type of driving assistance as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].

Regarding Claim 14, Kang teaches a method for assisting driving a vehicle (Kang, [0039] “position estimating apparatus”), comprising: acquiring driving information representing a driving state of 10the vehicle as first (Kang, Fig 2 Box 201, [0047] The IMU…is also referred to as an inertial measurer…measures an attitude change, a velocity changing for positional movement, and a displacement. … includes a 3-axis accelerometer that senses a translational motion, for example, an acceleration and a 3-axis gyroscope that senses a rotational motion”); acquiring at least one of surroundings information and external location information of the vehicle as second information (Kang, [0049] “The auxiliary sensor…generates auxiliary sensing data…includes a camera. The camera captures an external view of the position estimating apparatus…to generate image data”); calculating errors in the first information based on the first information and the second information (Kang, [0070] “determining a position of a target in a processor of a position estimating apparatus based on main sensing data and auxiliary sensing data”);  15correcting for the calculated errors in the first information (Kang, [0110] “…the position estimating apparatus re-estimates a position of the target based on the image data and the IMU signal…enhancing a preciseness of positioning”); estimating a location of the vehicle based on the first information corrected for the errors if error correction of the first information is completed (Kang, [0051] “The processor…corrects the estimated position in comparison to a map using the collected visual information, thereby estimating a precise position with an error within 1 meter”).
Kang does not teach performing driving assistance for the vehicle based on the 20estimated location of the vehicle; and changing a process of a specific type of driving assistance if - 64 -error correction of the first information is completed.  However, Kawakami teaches these limitations.

Kawakami teaches performing driving assistance for the vehicle based on the 20estimated location of the vehicle (Kawakami, [0041] “The vehicle control device...is configured to calculate a control amount for controlling driving of the vehicle based on information acquired from each of the surrounding environment acquisition devices, [0042] “…the surrounding environment acquisition devices…include a camera, a millimeter-wave radar, a sonar and various kinds of sensors, a high-definition map, a GPS, an inter-vehicle communication module, and a road-to-vehicle communication module.”); and changing a process of a specific type of driving assistance if - 64 -error correction of the first information is completed (Kawakami, Fig 2).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate changing a process of a specific type of driving assistance as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].

Claims 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20190113629 A1) in view of Kawakami et al. (US 20200290641 A1) in further view of Nonaka et al. (US 20190303690 A1).
Regarding Claim 5, Modified Kang teaches the apparatus according to claim 1, the second information includes surroundings information around the vehicle acquired from a radar sensor mounted to the vehicle (Kang, [0060] “The additional sensor… generates additional sensing data…the additional sensor…includes a radio detection and ranging (RADAR) module”).  Kang, as modified, does not teach wherein 5the first information includes sensor readings acquired from a wheel speed sensor mounted to (Nonaka, [0033] “…the vehicle behavior sensor information acquisition interface…is an interface for acquiring information from vehicle behavior… arranged at respective positions of the vehicle…for example, a right wheel speed sensor, and a left wheel speed sensor”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate sensor readings acquired from a wheel speed sensor as taught by Nonoka in order to “infer the behavior of the vehicle to the present” Nonaka [0026].

Regarding Claim 6, Modified Kang teaches the apparatus according to claim 1, the second information includes surroundings information 15around the vehicle acquired from a camera sensor mounted to the vehicle (Kang, Fig 2 Box 203, [0049] “The auxiliary sensor…generates auxiliary sensing data…the auxiliary sensor…includes a camera. The camera…captures an external view of the position estimating apparatus…to generate image data”).  Kang, as modified, does not teach wherein the first information includes sensor readings acquired from a yaw rate sensor mounted to the vehicle.  However, Nonaka teaches this limitation (Nonaka, [0033] “…the vehicle behavior sensor information acquisition interface...is an interface for acquiring information from vehicle behavior sensors… arranged at respective positions of the vehicle…for example, a yaw rate sensor”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate sensor readings acquired from a yaw rate sensor as taught by Nonoka in order to “infer the behavior of the vehicle to the present” Nonaka [0026].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662